Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 1 of 31




                   Exhibit A
                            Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 2 of 31
 SUMMONS - CIVIL                                                                                                                         STATE OF CONNECTICUT
 JD-CV-1 Rev. 4-16
 C.G.S. §§ 51-346, 51-347, 51-349, 51-350, 52-45a,                                                                                             SUPERIOR COURT
 52-48, 52-259, P.B. §§ 3-1through3-21, 8-1, 10-13
                                                                                                                                                                 www.jud.ct.gov
 See other side for instructions

     "X" if amount, legal interest or property in demand, not including interest and
 D   costs is less than $2,500.
 IX1 "X" if amount, legal interest or property in demand, not including interest and
 ~J costs is $2,500 or more.
 D     "X" if claiming other relief in addition to or in lieu of money or damages.

TO: Any proper officer; BY AUTHORITY OF THE STATE OF CONNECTICUT, you are hereby commanded to make due and legal service of
this Summons and attached Complaint.
 Address of court clerk where writ and other papers shall be filed (Number, street, town and zip code) Telephone number of clerk Return Date (Must be a Tuesday)
 (C.G.S. §§ 51-346, 51-350)                                                                                       (with area code)
                                                                                                                                                           October                    16
 1 COURT STREET, MIDDLETOWN, CT 06457                                                                            ( 860 ) 343-6400                                                           2 018
                                                                                                                                                                  Month             uav-'~y=e=ar,--
 IBJ Judicial District                 []
                                          G.A.
                                                                 IAt (Town in which writ is returnable) (C.G.S. §§ 51-346, 51-349)                         Case type code   (See list on page 2)
 D Housing Session                     - Number:                     MIDDLESEX AT MIDDLETOWN                                                                Major:   T            Minor: 90
 For the Plaintiff(s) please enter the appearance of:
 Name and address of attorney, law firm or plaintiff if self-represented        (Number, street, town and zip code)                                    I
                                                                                                                                                       Juris number (lo be entered by attorney only)
  KEILY MIRA LAW, 968 Farmington Ave, Ste 208, West Hartford, CT 06107                                                                                 433252
 Telephone number (with area code)                               I   Signature of Plaintiff (If self-represented)
 ( 860) 251-9552
-Tile attorneyarlavi.lfirm appearing for tlie plaintrfl, or llie plaintiff if ·                               I Email address for delivery of papers under Section '10-13 (If agreed to)
 self-represented, agrees to accept papers (service) electronically in
 this case under Section 10-13 of the Connecticut Practice Book.
                                                                               IBJ  Yes      D        No        info@kmlegalct.com

 Number of Plaintiffs:       3                  I Number of Defendants:          3
                                                                                               I      IBJ   Form JD-CV-2 attached for additional parties
      Parties             Name (Last, First, Middle Initial) and Address of Each party (Number; Street; P.O. Box; Town; State; Zip; Country, if not USA)
       First            Name:    LESLIE NATHAN                                                                                                         P-01
      Plaintiff         Address: 115 SECOND AVENUE, WESTBROOK, CT 06498
    Additional          Name:    LYNNE NATHAN                                                                                                                                                      P-02
     Plaintiff          Address: 115 SECOND AVENUE, WESTBROOK, CT 06498
      First             Name: WELLS FARGO BANK, NA                                                                                                                                                 D-01
    Defendant           Address: 7495 NEW HORIZON WAY, BLDG 4, FREDERICK, MD 21701
    Additional          Name: AGENT FOR SERVICE: Corporation Service Co.                                                                                                                           D-02
    Defendant           Address: 50 Weston Street, Hartford, CT 06120-1537
    Additional          Name: WELLS FARGO HOME MORTGAGE, INC.                                                                                                                                      D-03
    Defendant           Address: MAC X2401-06T, 1 HOME CAMPUS, DES MOINES, IA 50328-0001
    Additional          Name: AGENT FOR SERVICE: Secretary of the State                                                                                                                            D-04
    Defendant           Address: 30 TRINITY STREET, HARTFORD, CT 06106-0470
 Notice to Each Defendant
 1. YOU ARE BEING SUED. This paper is a Summons in a lawsuit. The complaint attached to these papers states the claims that each plaintiff is making
     against you in this lawsuit.
 2. To be notified of further proceedings, you or your attorney must file a form called an "Appearance" with the clerk of the above-named Court at the above
     Court address on or before the second day after the above Return Date. The Return Date is not a hearing date. You do not have to come to court on the
     Return Date unless you receive a separate notice telling you to come to court.
 3. If you or your attorne Elt,..n file a written "Appearance" form on time, a judgment may be entered against you by default. The "Appearance" form may be
     obtained at the C rt address bove or at www.jud.ct.gov under "Court Forms."
 4. If you believe t t you have in urance that may cover the claim that is being made against you in this lawsuit, you should immediately contact your
     insurance repr sentative. Oth action you may have to take Is described in the Connecticut Practice Book which may be found in a superior court Jaw
     library or on-Ii eat www.jud. t.gov under "Court Rules."
 5. If you have qu stions about e Summons and Complaint, you should talk to an attorney quickly. The Clerk of Court is not allowed to give advice on
     legal questio s.
                                                               fVl Comm1ss1oner of the Name of Person Signing at Left                          Date signed
                                                               ~ Superior Court
                                                                      D
                                                                   Assistant Clerk     Jennifer  E. Mira,  Esq.                                09/28/2018
 If this Summons is s' ed by a Clerk:                                                                                                     For Court Use Only
 a. The signing has ee done so that the Plaintiff(s) will not be denied access to the courts.                                     File Date
 b. It is the respon bllity o the Plaintiff(s) to see that service is made in the manner provided by Jaw.
 c. The Clerk is n t permitte to give any legal advice in connection with any lawsuit.
 d. The Clerk signin Mis..S mmons at the request of the Plaintiff(s) is not responsible in any way for any errors or omissions
     in the Summons, any allegations contained in the Complaint, or the service of the Summons or Complaint.



  I certify I have read and            Signed   (Self-Represented Plaintiff)                                                      Date                         Docket Number
  understand the above:
                                                                                           (Page 1 of 2)
                          Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 3 of 31

 CIVIL SUMMONS                                               STATE OF CONNECTICUT
CONTINUATION OF PARTIES                                         SUPERIOR COURT
JD-CV-2       Rev. 9-12

First named Plaintiff (Last, First, Middle Initial)
 NATHAN, LESLIE
First named Defendant (Last, First, Middle Initial)
 WELLS FARGO BANK, NA
Additional Plaintiffs
Name (Last, First, Middle Initial, if individual)                            Address (Number, Street, Town and Zip Code)                                                              CODE
 LYNNE W. NATHAN, TRUSTEE, 115 Second Ave, Westbrook, CT 06498
                                                                                                                                                                                       03

                                                                                                                                                                                       04

                                                                                                                                                                                       05

                                                                                                                                                                                       06

                                                                                                                                                                                       07

                                                                                                                                                                                       08
--- -   - -    ---                   --- -            - -   -- -   -   - -   --   --      -- - -   -   -   -- --   --          - -     -   -   - - - - - --   --   --   --   ---
                                                                                                                                                                                   --- -og-


                                                                                                                                                                                       10

                                                                                                                                                                                       11

                                                                                                                                                                                       12

                                                                                                                                                                                       13
Additional Defendants
Name (Last, First, Middle Initial, if individual)                            Address (Number, Street, Town and Zip Code)                                                              CODE
HSBC BANK USA NATIONAL ASSOCIATION AS TRUSTEE FOR WELLS FARGO ASSET SECURITIES CORPORATION
MORTGAGE PASS-THROUGH CERTIFICATES SERIES 2007-8, 7495 New Horizon Way Bldg 4, Frederick, MD 21701                                                                                    05

                                                                                                                                                                                      06

                                                                                                                                                                                       07

                                                                                                                                                                                       08
                                                                                           ~


                                                                                                                                                                                       09

                                                                                                                                                                                       10

                                                                                                                                                                                       11
                                                                                                                                      FOR COURT USE ONLY - File Date

                                                                                                                          12



                                                                                                                         13



                                                                                                                         14          Docket number



                                                                                                                                        CIVIL SUMMONS-Continuation
                                                                                                                        llfff!?§Bqml
 Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 4 of 31




RETURN DATE: OCTOBER 16, 2018                              :       SUPERIOR COURT

LESLIE NATHAN, LYNNE NATHAN                                :       J.D. OF MIDDLESEX
& LYNNE W. NATHAN, TRUSTEE

V.                                                         :       AT MIDDLETOWN

WELLS FARGO HOME MORTGAGE,                :                        SEPTEMBER 28, 2018
WELLS FARGO BANK, N.A., HSBC BANK USA,
NATIONAL ASSOCIATION AS TRUSTEE FOR
WELLS FARGO ASSET SECURITIES CORPORATION,
MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2007-8

                                        COMPLAINT

COUNT ONE: FRAUD BY PREDATORY LENDING AS TO WELLS FARGO BANK,
           N.A. AND WELLS FARGO HOME MORTGAGE

        1.       The plaintiffs, Lynne Nathan and Leslie Nathan are an elderly couple residing in

real property located in the Town of Westbrook, County of Middlesex and State of Connecticut

known as 115 Second Avenue (the “Property”), owned by Lynne Nathan as Trustee of the Lynne

W. Nathan Trust Agreement dated November 19, 2001 (collectively referred to herein as

“Plaintiffs”).

        2.       In early 2007, Plaintiffs inquired with Wells Fargo Bank, N.A. and their home

loan division, Wells Fargo Home Mortgage (collectively referred to herein as “Wells Fargo”)

about a jumbo reverse mortgage.




                                          Page 1 of 28
 Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 5 of 31




       3.        Plaintiffs qualified for a jumbo reverse mortgage but were talked out of it by

Wells Fargo and were encouraged to accept an interest only loan product with the promise that

Plaintiffs could return for the jumbo reverse if Plaintiffs found the interest only mortgage did not

work for them.

       4.        At that time, Wells Fargo had appraised the Property at a fair market value of

$1.7 million.

       5.        Plaintiffs were encouraged to take the interest only loan under the guise that it

would help them maintain equity in their home.

       6.        In reliance on Wells Fargo’s promises, on or about April 12, 2007, Plaintiffs

executed and delivered a note to Wells Fargo Bank, N.A. in the amount of $560,000.00, for an

interest only loan at 6.125% which was also secured by a mortgage on the Property.

       7.        Plaintiffs made their monthly mortgage payments on time and without fail, even

paying down the principal on the note by $13,000.00 in the first year.

       8.        In or around August, 2008, as the U.S. economy faced a serious financial crisis,

the Plaintiffs returned to Wells Fargo again seeking the jumbo reverse mortgage.

       9.        At this time, the Plaintiffs were age 72 and 67 and desired a way to stay in their

home for the remainder of their lifetime without financial distress.




                                           Page 2 of 28
 Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 6 of 31




       10.       In or around the same time, Wells Fargo had received nearly $37 billion in

taxpayer bailout money with the condition of participating in the Home Affordable Modification

Program (HAMP) created by the federal government to assist homeowners in avoiding

foreclosure.

       11.       At this time, Plaintiffs were not in default of their mortgage nor seeking a

modification of their loan, they simply wanted to refinance into a jumbo reverse mortgage.

       12.       Wells Fargo encouraged Plaintiffs to apply for a loan modification instead,

stating they had bailout money that needed to be used to assist homeowners like Plaintiffs and

give them a low interest rate, with a cap of three percent (3.00%). Wells Fargo also assured

Plaintiffs the modification would be a quick three-month turnaround and reminded them again

that Plaintiffs could return for the jumbo reverse.

       13.       In reliance on Wells Fargo’s representations, Plaintiffs’ applied for said loan

modification in or around September, 2008.

       14.       Wells Fargo did not present Plaintiffs with a loan modification until fifteen (15)

months later, on December 15, 2009.

       15.       During those fifteen (15) months, Plaintiffs stayed current on their mortgage,

never missing a single payment.




                                            Page 3 of 28
 Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 7 of 31




       16.       Although Plaintiffs remained current on their mortgage while waiting for the

modification, Wells Fargo’s delays put Plaintiffs in severe financial distress.

       17.       Before finally receiving Wells Fargo’s loan modification offer, Plaintiffs

requested to revert back to their application for a jumbo reverse mortgage and were told by Wells

Fargo, “we’re sorry, we forgot to tell you that we stopped offering jumbo reverse mortgages at

the end of 2008.”

       18.       Upon information and belief, Wells Fargo concealed this information from

Plaintiffs so that they would apply for a loan modification.

       19.       The loan modification Wells Fargo finally presented to Plaintiffs did not meet

the terms originally promised. It had a starting interest rate of 3.875% and step-ups that would

eventually bring Plaintiffs back to their pre-modification interest rate, and required Plaintiffs to

waive all of their rights and defenses in the event of foreclosure.

       20.       Wells Fargo baited Plaintiffs with the promise of a low interest rate and then

switched to a loan product Plaintiffs would not be able to sustain based on their fixed income at

their advanced ages.

       21.       Wells Fargo knew based on Plaintiffs’ age and financial situation that they

would not be able to make the payments required by the loan modification terms, however,

Wells Fargo was also aware that Plaintiffs’ had significant equity in the Property at that time.




                                            Page 4 of 28
 Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 8 of 31




          22.    Plaintiffs were locked out; they could not afford to accept Wells Fargo’s loan

modification terms and now were unable to seek other refinance options due to Wells Fargo’s

delays.

          23.    Blindsided by Wells Fargo’s actions, Plaintiffs were forced into default in

January, 2010.

          24.    Upon information and belief, Wells Fargo intentionally steered Plaintiffs into a

loan modification, knowingly failed to inform Plaintiffs that jumbo reverse mortgages were soon

going to be unavailable and dragged out the process of refinancing/modifying their loan, putting

Plaintiffs further into financial distress and increasing the interest and penalties owed.

          25.    Plaintiffs repeatedly returned to Wells Fargo between January and April, 2010

requesting review of the modification proposal, wanting to know how their income and expenses

were calculated and each time Wells Fargo failed to respond and provide answers.

          26.    Despite repeated requests to speak to someone with authority, Plaintiffs spoke

to over forty (40) different Wells Fargo representatives who, each time, could not provide

Plaintiffs with information or answers.

          27.    Eventually, Plaintiffs were informed by Wells Fargo that “the rules had

changed” and now in order to qualify for any modification, Plaintiffs had to be in default,

something Plaintiffs had never been told before. This forced Plaintiffs to continue in default as




                                            Page 5 of 28
 Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 9 of 31




they applied again for a modification seeking the terms they had been promised. Again, Wells

Fargo assured them the application process would take only three months; that modification

never came.

       28.       Two short months later, on June 3, 2010, HSBC BANK USA, NATIONAL

ASSOCIATION AS TRUSTEE FOR WELLS FARGO ASSET SECURITIES

CORPORATION, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-8

(“HSBC”) brought a foreclosure action against Plaintiffs (Docket No. MMX-CV10-6002743-S).

       29.       As of the date of this foreclosure action, HSBC was not the holder or owner of

the note nor was an assignment of mortgage made of record from Wells Fargo to HSBC.

       30.       Plaintiffs attended 11 foreclosure mediation sessions between August 2010 and

August 2011, each time offering ways to pay the arrearage, bring the loan current and/or modify

the loan.

       31.       Various counsel for HSBC attended the mediations and engaged in conduct

which was inconsistent with the objectives of mediation; they were unprepared, delayed and

failed to engage at each mediation session.

       32.       In one instance, counsel for HSBC, Valerie Finney, advised the mediator Taj

Ortiz that her client did not have to modify the loan and that Plaintiffs would never get a

modification they could afford.




                                           Page 6 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 10 of 31




        33.       Throughout the first foreclosure action with HSBC, Plaintiffs continued actively

pursuing their loan modification with Wells Fargo, yet Wells Fargo repeatedly delayed the

process, requesting duplicative documentation and information, refusing phone calls and

providing Plaintiffs with little or false information about the status of their application.

        34.       After two-and-a-half years of delays by HSBC, the foreclosure action was

dismissed by the honorable Judge Holzberg as HSBC could not produce the note, an assignment

of the note nor an allonge to the note proving it was the lienholder.

        35.       Wells Fargo did not appeal the dismissal nor locate the note and file a motion to

open the dismissal.

        36.       After the first foreclosure action was dismissed, Plaintiffs tried to continue

making payments on their mortgage, but Wells Fargo returned their checks.

        37.       Plaintiffs also continued corresponding with Wells Fargo regarding loan

modification options and submitted a total of 40+ applications and packages for modification

review, dealing with different Wells Fargo representatives each time.

        38.       On or about August 12, 2014, almost five years after Plaintiffs’ alleged default

and nearly two years since the first foreclosure was dismissed, HSBC initiated a second

foreclosure action against Plaintiffs (Docket No. MMX-CV14-6012454-S) identical in all

respects to the first matter.




                                             Page 7 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 11 of 31




        39.        HSBC’s counsel at that time, Victoria Forcella, refused to actively engage in the

mediation process, aggressively walking out of the first mandatory mediation session before it

even began.

        40.        Before walking out of the mediation room, in front of Plaintiffs and the

mediator, Attorney Forcella reiterated the same sentiment Attorney Finney had years prior, that

“We will not mediate, we will not modify, we don’t have to; the Property is unique, it has equity

and my client wants the Property.”

        41.        Thereafter, HSBC informed Plaintiffs and the Court that Plaintiffs’ loan was not

eligible for HAMP modification due to investor requirements, something Wells Fargo had failed

to tell Plaintiffs for years.

        42.        The second foreclosure action ultimately resulted in a verdict of strict

foreclosure, which is presently on appeal with the Connecticut Appellate Court.

        43.        Wells Fargo engaged in predatory lending practices in one or more of the

following ways:

                          i. Equity stripping in 2007 when it loaned Plaintiffs money based on the

                                equity they had in the Property, regardless of their ability to repay the

                                loan;




                                                Page 8 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 12 of 31




                 ii. Misrepresenting the availability of a jumbo reverse loan, which

                     Plaintiffs qualified for, and encouraging them to seek a loan

                     modification instead;

                iii. Failing to inform Plaintiffs that the loan product they wanted would

                     soon be unavailable;

                iv. Fraudulently misrepresenting that Plaintiffs loan qualified for a HAMP

                     loan modification;

                 v. Intentionally miscalculating Plaintiffs debt, income and debt-to-

                     income ratios;

                vi. Baiting Plaintiffs with the promise of favorable loan modification

                     terms and then switching to worse terms when they finally presented

                     the modification, and after Plaintiffs had waited so long for the new

                     loan that they were financially damaged and unable to refinance

                     elsewhere;

                vii. Equity stripping in 2009, when it presented Plaintiffs with loan terms

                     again based on the equity Plaintiffs’ had in the Property and not on

                     Plaintiffs’ ability to repay the loan;




                                      Page 9 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 13 of 31




                     viii. Dual-tracking by negotiating loan modifications with Plaintiffs while

                           Plaintiffs were being sued in foreclosure by HSBC;

                      ix. Misapplying payments made by Plaintiffs, resulting in higher interest

                           and fees; and

                       x. Refusing to accept payments from Plaintiffs’, including efforts to bring

                           arrearage current, which resulted in higher interest, fees and penalties.

         44.     Wells Fargo’s predatory lending practices resulted in a fraudulent concealment

of the Plaintiffs’ cause of action under Connecticut General Statutes § 52-595, thereby tolling

any statute of limitations applicable to an action against Wells Fargo until the date Plaintiffs

discovered that Wells Fargo engaged in the predatory lending practices.


COUNT TWO: FRAUDULENT MISREPRESENTATION AS TO WELLS FARGO
           BANK, N.A. and WELLS FARGO HOME MORTGAGE

         1.    Paragraphs 1 through 41 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 41 of Count Two.

         42.   From 2009 to 2015, Plaintiffs actively pursued loan modifications with Wells

Fargo.




                                           Page 10 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 14 of 31




       43.     Throughout those six years, Wells Fargo fraudulently misrepresented to Plaintiffs

how they were calculating their income, their internal policies for modification review, what

Plaintiffs’ qualified for and the loan terms available to them.

       44.     Throughout those six years, Wells Fargo fraudulently misrepresented to Plaintiffs

that their loan could be modified.

       45.     Had Plaintiffs been informed of the true modification terms available, internal

policies for modification review, how their income was being calculated, and that their loan was

not eligible for modification, Plaintiffs never would have pursued loan modification and would

have sought to refinance elsewhere.

       46.     Upon information and belief, Wells Fargo concealed that they would no longer be

offering jumbo reverse mortgages to induce Plaintiffs to apply for a loan modification that Wells

Fargo knew Plaintiffs would not be eligible for.

       47.     Upon information and belief, Wells Fargo concealed that they would no longer be

offering jumbo reverse mortgages to induce Plaintiffs to apply for a loan modification that Wells

Fargo knew Plaintiffs could not afford.

       48.     Upon information and belief, Wells Fargo concealed that they would no longer be

offering jumbo reverse mortgages to induce Plaintiffs to apply for a loan modification that Wells

Fargo knew would not contain the favorable loan terms Wells Fargo had promised to Plaintiffs.




                                           Page 11 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 15 of 31




       49.     Wells Fargo knew that their misrepresentations were untrue.

       50.     Wells Fargo made these knowingly false representations to induce Plaintiffs to

rely on them and continue applying for loan modifications Plaintiffs would never receive.

       51.     Plaintiffs did in fact rely on Wells Fargo’s knowingly false representations to their

detriment.

       52.     Furthermore, once Wells Fargo made specific representations to Plaintiffs about

how Wells Fargo was calculating their income and what loan terms Plaintiffs qualified for, Wells

Fargo became obligated to make full disclosure on the topic of Plaintiffs application for

modification, which it failed to do.

       53.     Wells Fargo’s predatory lending practices, including fraudulent

misrepresentations and its failure to fully disclose to Plaintiffs’ the consequences of applying for

a loan modification, resulted in a fraudulent concealment of the Plaintiffs’ cause of action under

Connecticut General Statutes § 52-595, thereby tolling any statute of limitations applicable to an

action against Wells Fargo until the date Plaintiffs discovered that Wells Fargo engaged in said

fraudulent misrepresentations and other predatory lending practices.



COUNT THREE:           NEGLIGENT MISREPRESENTATION AS TO WELLS FARGO
                       BANK, N.A. and WELLS FARGO HOME MORTGAGE




                                           Page 12 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 16 of 31




       1.      Paragraphs 1 through 41 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 41 of Count Three.

       42.     Paragraph 42 of Count Two of this Complaint is hereby incorporated by

reference, as if fully set forth herein, and made paragraph 42 of Count Three.

       43.     Throughout those six years, Wells Fargo made misrepresentations of fact to

Plaintiffs regarding how Wells Fargo was calculating their income, what Wells Fargo’s internal

policies were for modification review, what Plaintiffs’ qualified for and the loan terms available

to them.

       44.     Throughout those six years, Wells Fargo misrepresented to Plaintiffs that their

loan could be modified.

       45.     Had Plaintiffs been informed of the true modification terms available, internal

policies for modification review, how their income was being calculated, and that their loan was

not eligible for modification, Plaintiffs never would have pursued loan modification and would

have sought to refinance elsewhere.

       46.     Upon information and belief, Wells Fargo concealed that they would no longer be

offering jumbo reverse mortgages to induce Plaintiffs to apply for a loan modification that Wells

Fargo knew or should have known Plaintiffs would not be eligible for.




                                          Page 13 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 17 of 31




       47.     Upon information and belief, Wells Fargo concealed that they would no longer be

offering jumbo reverse mortgages to induce Plaintiffs to apply for a loan modification that Wells

Fargo knew or should have known Plaintiffs could not afford.

       48.     Upon information and belief, Wells Fargo concealed that they would no longer be

offering jumbo reverse mortgages to induce Plaintiffs to apply for a loan modification that Wells

Fargo knew or should have known would not contain the favorable loan terms Wells Fargo had

promised to Plaintiffs.

       49.     Wells Fargo made various misrepresentations of fact that they knew or should

have known were false.

       50.     Plaintiffs reasonably relied on Wells Fargo’s negligent misrepresentations, to their

detriment.

       51.     Wells Fargo’s predatory lending practices, misrepresentations they knew or

should have known were false and their failure to fully disclose to Plaintiffs’ the consequences of

applying for a loan modification, resulted in a fraudulent concealment of the Plaintiffs’ cause of

action under Connecticut General Statutes § 52-595, thereby tolling any statute of limitations

applicable to an action against Wells Fargo until the date Plaintiffs discovered that Wells Fargo

engaged in said fraudulent misrepresentations and other predatory lending practices.




                                          Page 14 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 18 of 31




COUNT FOUR: BREACH OF FIDUCIARY DUTY AS TO WELLS FARGO BANK, N.A.
            AND WELLS FARGO HOME MORTGAGE


       1.      Paragraphs 1 through 41 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 41 of Count Four.

       42.     Paragraph 42 of Count Two of this Complaint is hereby incorporated by

reference, as if fully set forth herein, and made paragraph 42 of Count Four.

       43.     Plaintiffs had a lender-borrower relationship with Wells Fargo.

       44.     Plaintiffs trusted Wells Fargo and sought its expertise and confidence in

financing.

       45.     Plaintiffs also made mortgage payments to Wells Fargo for years.

       46.     In 2007, Plaintiffs trusted and confided in Wells Fargo when they signed an

interest-only note and mortgage under the expectation that they could return for a jumbo reverse

mortgage if it did not work for them.

       47.     In 2008-2009, Plaintiffs trusted and confided in Wells Fargo when they returned

for a jumbo reverse mortgage that they would have qualified for and instead were talked into

applying for a loan modification.




                                          Page 15 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 19 of 31




       48.     In all the years Plaintiffs engaged with Wells Fargo, pre-financing, pre-default

and post-default, Plaintiffs trusted and confided in Wells Fargo and truly believed they would

receive the loan terms Wells Fargo had promised them.

       49.     Wells Fargo owed Plaintiffs a fiduciary duty.

       50.     Wells Fargo owed a duty to Plaintiffs to not deceive them.

       51.     Wells Fargo owed a duty to Plaintiffs to correctly apply the payments Plaintiffs

made to their mortgage balance.

       52.     Wells Fargo owed a duty to Plaintiffs to inform them that they would no longer be

offering jumbo reverse mortgages, when Wells Fargo knew they had talked Plaintiffs out of a

jumbo reverse mortgage and into applying for a loan modification under false pretenses.

       53.     Wells Fargo owed a duty to Plaintiffs to fully disclose to them their internal

policies for reviewing loan modifications, how they were calculating Plaintiffs’ income and that

ultimately, Plaintiffs’ loan was not eligible for modification.

       54.     Wells Fargo breached its fiduciary duty by deceiving Plaintiffs.

       55.     Wells Fargo abused Plaintiffs’ confidence by wrongfully using its position of

superiority in order to obtain an unconscionable advantage over Plaintiffs.

       56.     As a direct result of Wells Fargo’s breach, Plaintiffs have suffered damages.




                                           Page 16 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 20 of 31




COUNT FIVE: FRAUD AS TO HSBC

          1.    Paragraphs 1 through 42 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 42 of Count Five.

          43.   Upon information and belief, the securitized trust entitled WELLS FARGO

ASSET SECURITIES CORPORATION, MORTGAGE PASS-THROUGH CERTIFICATES,

SERIES 2007-8 (the “Pool”), closed on June 28, 2007 in accordance with its pooling and

servicing agreement dated June 28, 2009 (“PSA”).

          44.   Upon information and belief, the PSA requires that for a loan to be in the Pool, it

had to be submitted by a cut-off date of June 1, 2007.

          45.   Upon information and belief, the PSA also requires that assignments effectuating

the transfer of any loan into the Pool must be completed within one year of the Pool being

closed.

          46.   Upon information and belief, the PSA further requires that for any loan

transferred into the Pool, the original note must be endorsed by a dated allonge stating the name

and authority of the signor.

          47.   Upon information and belief, Wells Fargo did not transfer the loan into the Pool

by June 1, 2007.




                                           Page 17 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 21 of 31




        48.     Wells Fargo did not execute an assignment of mortgage to the Pool, and therefore

HSBC, until April 22, 2015, seven years too late to comply with the PSA.

        49.     In the second foreclosure, HSBC produced a copy of the original note with a

robo-signed allonge stating the name and authority of the signor, Joan M. Mills, however the

allonge was undated as required by the PSA.

        50.     HSBC had been unable to produce this endorsed note in the first foreclosure,

resulting in a dismissal of its case.

        51.     Despite the defects that prevent Plaintiffs’ loan from being in the Pool, HSBC has

maintained that Plaintiffs’ loan is in fact in the Pool.

        52.     HSBC has made knowingly false representations that Plaintiffs’ loan is in the

Pool.

        53.     HSBC has made these knowingly false representations to induce the court and

Plaintiffs to rely on them and believe that HSBC is the holder of the note, when in fact it is not.

        54.     HSBC has committed fraud on the court and the court has relied on HSBC’s

misrepresentations to Plaintiffs detriment.

        55.     HSBC’s fraudulent misrepresentations have resulted in a fraudulent concealment

of the Plaintiffs’ cause of action under Connecticut General Statutes § 52-595, thereby tolling




                                            Page 18 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 22 of 31




any statute of limitations applicable to an action against HSBC until the date Plaintiffs

discovered that HSBC engaged in said fraudulent misrepresentations.



COUNT SIX: WRONGFUL FORECLOSURE

        1.     Paragraphs 1 through 42 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 42 of Count Six.

        43.    Paragraphs 43 through 52 of Count Five of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 43 through 52 of

Count Six.

        53.    Plaintiffs do not owe HSBC money, nor have Plaintiffs defaulted on a loan with

HSBC.

        54.    HSBC wrongfully pursued a foreclosure action against Plaintiffs to their

detriment.



COUNT SEVEN: DEFAMATION OF TITLE AS TO HSBC

        1.     Paragraphs 1 through 42 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 42 of Count Seven.




                                           Page 19 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 23 of 31




       43.     Paragraphs 43 through 52 of Count Five of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 43 through 52 of

Count Seven.

       53.     Paragraphs 53 through 54 of Count Six of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 53 through 54 of Count Seven.

       54.     In pursuing the second foreclosure action against Plaintiffs, HSBC filed a Lis

Pendens on the land records against the Property.

       55.     The Lis Pendens claims that HSBC has an interest in the Property for Plaintiffs

failure to pay monies owed to HSBC.

       56.     In so doing, HSBC has defamed Plaintiffs’ title to the Property to Plaintiffs’

detriment.



COUNT EIGHT: VEXATIOUS LITIGATION AS TO HSBC AND WELLS FARGO

       1.      Paragraphs 1 through 42 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 42 of Count Eight.

       43.     Paragraph 42 of Count Two of this Complaint is hereby incorporated by

reference, as if fully set forth herein, and made paragraph 43 of Count Eight.




                                          Page 20 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 24 of 31




        44.     Paragraphs 43 through 52 of Count Five of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 44 through 53 of

Count Eight.

        54.     Paragraphs 53 through 54 of Count Six of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 54 through 55 of Count Eight.

        56.     HSBC did not have probable cause to pursue the first foreclosure action against

Plaintiffs.

        57.     Wells Fargo directly aided, abetted and/or assisted in HSBC’s foreclosure actions

against Plaintiffs.

        58.     As a direct result of HSBC and Wells Fargo’s actions, Plaintiffs have been

damaged.



COUNT NINE: CIVIL CONSPIRACY AS TO HSBC AND WELLS FARGO

        1.      Paragraphs 1 through 43 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 43 of Count Nine.

        44.     Paragraph 42 through 49 of Count Two of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraph 44 through 51 of Count Nine.




                                          Page 21 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 25 of 31




       52.     Paragraphs 43 through 52 of Count Five of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 52 through 61 of

Count Nine.

       62.     Paragraphs 53 through 54 of Count Six of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 62 through 63 of Count Nine.

       64.     Paragraphs 56 through 57 of Count Eight of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 64 through 65 of

Count Nine.

       66.     Wells Fargo and HSBC acted in concert to engage in unlawful acts against

Plaintiffs, including but not limited to the dual tracking of HSBC foreclosing against Plaintiffs

while Wells Fargo continued to process loan modifications with Plaintiffs.

       67.     Plaintiffs have been damaged as a result of Wells Fargo and HSBC’s formed

conspiracy.



COUNT TEN: NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       1.      Paragraphs 1 through 43 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 43 of Count Ten.




                                          Page 22 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 26 of 31




       44.     Paragraph 42 through 49 of Count Two of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraph 44 through 51 of Count Ten.

       52.     Paragraphs 43 through 52 of Count Five of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 52 through 61 of

Count Ten.

       62.     Paragraphs 53 through 54 of Count Six of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 62 through 63 of Count Ten.

       64.     Paragraphs 56 through 57 of Count Eight of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 64 through 65 of

Count Ten.

       65.     Over the past ten years, Plaintiffs have suffered anxiety, nervousness and anguish

as a result of Wells Fargo’s actions and HSBC’s actions.

       66.     The turbulence of loan modification, lies, delays, broken promises and foreclosure

actions have put a strain on the Plaintiffs’ marriage, have affected Plaintiffs’ relationships with

their children and brought Plaintiffs to seek medical treatment for their distress.

       67.     Wells Fargo and HSBC knew or should have known that their actions involved an

unreasonable risk of causing emotional distress and harm to Plaintiffs.




                                           Page 23 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 27 of 31




       68.      Wells Fargo and HSBC’s actions have in fact resulted in Plaintiffs’ severe

emotional distress.



COUNT ELEVEN: CUTPA AS TO ALL DEFENDANTS

       1.       Paragraphs 1 through 43 of Count One of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 1 through 43 of Count Eleven.

       44.      Paragraphs 42 through 49 of Count Two of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 44 through 51 of

Count Eleven.

       52.      Paragraphs 35 through 40 of Count Four of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 52 through 57 of

Count Eleven.

       51.      Paragraphs 35 through 45 of Count Five of this Complaint are hereby

incorporated by reference, as if fully set forth herein, and made paragraphs 51 through 61 of

Count Eleven.

       62.      Paragraphs 46 through 47 of Count Six of this Complaint are hereby incorporated

by reference, as if fully set forth herein, and made paragraphs 62 through 63 of Count Eleven.




                                          Page 24 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 28 of 31




       64.     Wells Fargo’s operations as a lender, offering loans and workouts, accepting

payments and offering services to consumers, demonstrate participation in the conduct of trade

or commerce.

       65.     HSBC’s operations as trustee of a mortgage backed security entitled to foreclose

against consumers, demonstrate participation in the conduct of trade or commerce.

       66.     Wells Fargo acted unfairly and against established concepts of fairness when it:

                   i. abused Plaintiffs’ confidences and steered them away from a jumbo

                      reverse mortgage;

                  ii. encouraged Plaintiffs to apply for a loan modification when it knew or

                      should have known that it could not offer the favorable terms as promised;

                 iii. misrepresented that Plaintiffs could come back for a jumbo reverse

                      mortgage at any time;

                  iv. took advantage of Plaintiffs’ age, equity in their home and fixed income;

                  v. failed to inform Plaintiffs that the loan product they wanted and qualified

                      for was being phased-out by Wells Fargo;

                  vi. failed to inform Plaintiffs that their loan didn’t qualify for HAMP

                      modification;




                                          Page 25 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 29 of 31




                  vii. failed to appropriately apply payments made by Plaintiffs to the principal

                         balance owed;

                 viii. didn’t allow Plaintiffs to use the open-end provision and apply $13,000.00

                         of paid off principal on their mortgage, which would have brought

                         Plaintiffs current and out of default;

                     ix. continued to process Plaintiffs’ applications for loan modifications while

                         Plaintiffs were being foreclosed against by another party;

                     x. arbitrarily calculated Plaintiffs’ income, debt, and debt-to-income ratios

                         without explanation to Plaintiffs; and

                     xi. aiding, abetting and assisting HSBC in foreclosing against Plaintiffs.

       67.      HSBC acted unfairly and against established concepts of fairness when it initiated

a foreclosure action against Plaintiffs’ without being the holder or owner of the note, failed to

participate in foreclosure mediation sessions, delayed prosecution for over five years, and

engaged in dilatory tactics designed to increase the interest, fees and penalties Plaintiffs’ would

owe on their loan.

       68.      Wells Fargo and HSBC’s actions were immoral, unethical, oppressive and

unscrupulous.

       69.      Wells Fargo and HSBC’s actions have caused substantial injury to Plaintiffs.




                                             Page 26 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 30 of 31




WHEREFORE, the Plaintiffs claim:

            (a)    Money damages:

            (b)    Punitive damages;

            (c)    Treble damages;

            (d)    Attorney fees;

            (e)    Costs;

            (f)    Interest; and

            (g)    Any such other and further relief the Court deems proper.



                                                 Respectfully Submitted,

                                                 PLAINTIFFS,
                                                 LESLIE NATHAN, LYNNE NATHAN,
                                                 AND LYNNE W. NATHAN, TRUSTEE


                                                 By:       /s/ 429329
                                                       JENNIFER E. MIRA, ESQ.
                                                       KEILY MIRA LAW
                                                       968 Farmington Ave, Ste 208
                                                       West Hartford, CT 06107
                                                       Tel. 860-251-9552
                                                       Fax 860-838-0409
                                                       Juris No. 433252




                                       Page 27 of 28
Case 3:18-cv-01783-CSH Document 1-1 Filed 10/30/18 Page 31 of 31




RETURN DATE: OCTOBER 16, 2018                             :      SUPERIOR COURT

LESLIE AND LYNNE NATHAN                                   :      J.D. OF MIDDLESEX

V.                                                        :      AT MIDDLETOWN

WELLS FARGO HOME MORTGAGE,                :                      SEPTEMBER 28, 2018
WELLS FARGO BANK, N.A., HSBC BANK USA,
NATIONAL ASSOCIATION AS TRUSTEE FOR
WELLS FARGO ASSET SECURITIES CORPORATION,
MORTGAGE PASS-THROUGH CERTIFICATES,
SERIES 2007-8

                                 AMOUNT IN DEMAND

       The amount, legal interest or property in demand is in excess of FIFTEEN THOUSAND

($15,000.00) DOLLARS, exclusive of interest and costs.



                                                 Respectfully Submitted,

                                                 PLAINTIFFS,
                                                 LESLIE NATHAN, LYNNE NATHAN,
                                                 AND LYNNE W. NATHAN, TRUSTEE


                                                 By:       /s/ 429329
                                                       JENNIFER E. MIRA, ESQ.
                                                       KEILY MIRA LAW
                                                       968 Farmington Ave, Ste 208
                                                       West Hartford, CT 06107
                                                       Tel. 860-251-9552
                                                       Fax 860-838-0409
                                                       Juris No. 433252




                                       Page 28 of 28
